RADER, Circuit Judge.
Brian R. Stillwell appeals the decision of the Court of Appeals for Veterans Claims, which affirmed the dismissal of his claim of clear and unmistakable error in a February 8, 1983, decision of the Regional Office (RO). Stillwell v. Principi, No. 00-9 (CAVC Jun. 23, 2003). Because the February 8, 1983 RO decision is moot in light of the June 23, 1983 RO decision and November 27, 1985 Board of Veteran Claims decision, this court lacks jurisdiction. Accordingly, this court dismisses.